Citation Nr: 0314799	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  03-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to reimbursement for unauthorized fee-basis 
physical therapy expenses.

2.  Entitlement to eligibility for an increase in the 
allowable number of fee-basis monthly psychotherapy visits. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant apparently had active service from October 1966 
to July 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 2002 determination by the VA Medical 
Administration Service (MAS) in Manchester, New Hampshire, 
which denied entitlement to reimbursement for unauthorized 
fee-basis physical therapy expenses incurred (without 
specifying the exact dates of services rendered), and denied 
eligibility for an increase in the allowable number of fee-
basis monthly psychotherapy visits (appellant claims 
entitlement to a two-visit per month rate instead of a one-
visit per month rate).  In May 2003, a personal hearing was 
held before VA personnel at said VA Medical Center.  

REMAND

After appellant attended a May 2003 hearing that was held 
before VA personnel at said VA Medical Center, he submitted a 
June 2003 written statement to the Board, wherein he 
expressed the desire to have a "DAV counsel represent my 
interests" and requested that a "videoconference at the VA 
Regional Office in Manchester, N.H. be scheduled."  

Inasmuch as appellant's claims folder or folders is/are not 
currently associated with the two MAS folders currently at 
the Board, and the MAS folders do not currently include a VA 
Form 21-22 appointing the Disabled American Veterans as his 
representative.  As such, at this point in the process the 
appellant is notified that he is representing himself in 
these claims.  If he still desires representation, he should 
make his intentions clear to the MAS.  Thereafter, MAS should 
assist the appellant by providing any forms needed to enable 
the veteran to be represented.  

Since hearings (including by videoconference) are scheduled 
by the originating office (See 38 C.F.R. § 20.704(a) (2002)), 
the Board is remanding the case for that purpose, in order to 
satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

1.  The MAS should request that the 
veteran clarify whether he wants to be 
represented by the Disabled American 
Veterans, or any other veterans' service 
organization or individual.  If so, the 
MAS should assist him in completing and 
filing any necessary forms to fulfill 
this desire.

2.  The MAS should schedule a 
videoconference Board hearing, and 
provide appellant notice thereof in 
accordance with appropriate provisions.  
If he desires to withdraw the request for 
such hearing prior to the hearing, he may 
do so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



